Citation Nr: 0816408	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  07-13 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for chronic dislocation of the 
right shoulder, and if so, whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from September 1942 to January 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which declined to reopen 
the previously denied claim.

In February 2008 correspondence, the veteran, through his 
representative, moved to advance the case on the docket due 
to the veteran's age.  The motion was granted in a May 2008 
order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It is well established that the veteran had separated his 
shoulder prior to entry into active duty.  While this fact is 
not noted on the report examination prior to entrance, 
service treatment records document problems pertaining to the 
shoulder, and the veteran continues to state that he first 
injured the shoulder in 1941.  The claim for entitlement to 
service connection for a right shoulder disability has been 
repeatedly denied based on a finding that there is no 
evidence of chronic aggravation of the pre-existing right 
shoulder condition.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

In the context of reopened claims, the U.S. Court of Appeals 
for Veterans Claims clarified VA's duty to notify.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Here, the veteran has not received proper notice.  While 
letters sent to him in May 2005 and December 2006 did inform 
the veteran of the elements of the underlying claim and of 
the need to submit new and material evidence, they did not 
inform him of the basis for the prior denial, nor did they 
apprise him as to what evidence and information was needed to 
address the unestablished fact of aggravation.  The VA 
correspondence did little  more than inform the veteran that 
his claim was denied for a lack of new and material evidence, 
and that he would need to submit new and material evidence 
for the matter to be reopened.  The May 2005 letter did 
mention a prior Board decision finding no clear and 
unmistakable error in a 1952 denial and noted that the 
shoulder disability had pre-existed service, but it did not 
inform the veteran he needed to show aggravation of the 
disorder.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Board has considered and rejected a harmless 
error analysis in this instance.  The February 2007 statement 
of the case does refer to aggravation of a pre-existing 
condition beyond the normal progression, but at no time has 
the veteran demonstrated his understanding of that concept.  
He has focused his submissions on the current status of his 
disability, or on the fact of injury in service, both 
established facts.  Prejudice to the veteran must be 
presumed, and corrective action is required.

Accordingly, the case is REMANDED for the following action:

1. The veteran and his representative 
should be provided with the notice 
required under 38 U.S.C.A. § 5103, 
38 C.F.R. § 3.159, and court precedent 
(including Kent v. Nicholson, 20 Vet. App. 
1 (2006) regarding notice in claims to 
reopen).  The notice must specifically 
inform the veteran as to what would 
constitute new and material evidence 
showing that the pre-existing right 
shoulder condition was aggravated beyond 
its normal progression by military service 
is required.

2.  After the veteran has had sufficient 
time to respond, the RO should review the 
claims file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated, to include any 
examination or opinion that may be 
indicated by newly obtained evidence.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

